DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the amendment filed March 23, 2021, for the 16/783,598 application, which is being examined under the first inventor to file provisions of the AIA .
The amendment to claim 1, the cancellation of claim 8, and the addition of claim 22 are noted.
Claims 1-7 and 9-22 are pending and have been fully considered.

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-15, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tracy et al (US 2007/0278135 A1).
Tracy et al discloses a process for the production of low-sulfur fuels, which process comprises contacting a feedstock 10 [figure 1] such as “whole and reduced petroleum crudes, atmospheric and vacuum residua, propane deasphalted residua, e.g., brightstock, cycle oils, FCC tower bottoms, gas oils, including atmospheric and vacuum gas oils and COKER GAS OILS (emphasis added), light to heavy distillates including raw virgin distillates, hydrocrackates, hydrotreated oils, dewaxed oils, slack waxes, Fischer-Tropsch waxes, raffinates, naphthas, and mixtures of these materials” [paragraph 0019] with a hydrogen treat gas 11 to control the hydrogen treat gas which is mixed with the liquid feed and then flowed through the catalyst bed”], that is subsequently passed to a reactor 15 containing a catalyst bed 17 comprising a bulk multimetallic hydrotreating catalyst [paragraph 0016] having the following formula:

(X)b(Mo)c(W)dOz

where X is one or more Group VIII non-noble metal, and the molar ratio of b:(c+d) is 0.5/1 to 3/1, preferably 0.75/1 to 1.5/1, more preferably 0.75/1 to 1.25/1. The molar ratio of c:d is preferably >0.01/1, more preferably >0.1/1, still more preferably 1/10 to 10/1, and yet more preferably 1/3 to 3/1; the most preferred ratio is for substantially equimolar amounts of Mo and W, e.g., 2/3 to 3/2; and z=[2b+6 (c+d)]/2.  Note that the feedstock of the reference is the same as that of the instant application [see paragraph 0023 of the published application: “[s]uitable feedstocks may include whole petroleum crudes, reduced petroleum crudes, atmospheric residua, vacuum residua, asphaltenes, deasphalted oils (e.g., brightstock), cycle oils, fluid catalytic cracking (FCC) tower bottoms, gas oils (including atmospheric and vacuum gas oils, as well as coker gas oils), light to heavy distillates (including raw virgin distillates), hydrocrackates, hydrotreated oils, dewaxed oils, slack waxes, Fischer-Tropsch waxes, raffinates, naphthas, and combinations thereof”].  The bulk multimetallic hydrotreating catalyst of the reference is also the same as catalyst composition of the instant application [see paragraphs 0047-0051 of the published application].  After contacting the feedstock with the bulk multimetallic hydrotreating catalyst, a feedstock with a total sulfur concentration of 15,910 ppm is converted to a treated product with as much as 99.9% sulfur removal [see Tables 2 and 4], which renders obvious the liquid product having a sulfur content of 5,000 wppm or less.
With respect to claim 2, the space velocity ranges from “about 0.2 v/v/hr to about 10 v/v/hr and, usually will be in the range from about 0.5 v/v/hr to about 5 v/v/hr and in most cases from about 0.8 v/v/hr to about 2.0 v/v/hr” [paragraph 0047].

With respect to claims 5 and 6, while Tracy et al does not appear to explicitly disclose the recited nitrogen and silicon contents, since the feedstock of the reference may be the same as that of the instant application, said contents would have been obvious to one of ordinary skill in the art absent evidence to the contrary.  The same applies to the Bromine Number limitation in instant claim 10 and the hydrogen content limitation in instant claim 11.
With respect to clam 9, Tracy et al discloses “[t]ypical lighter feeds would include distillate fractions boiling approximately from about 175o C. to about 375o C.” [paragraph 0019].
With respect to claim 13, Tracy et al discloses “The catalyst composition which has been found to give good performance and was used in the Examples below is one having the composition, in the oxide form, Ni1.5W0.5Mo0.5O4.5” [paragraph 0025].
With respect to claim 20, note that Tracy et al discloses a bulk multimetallic hydrotreating catalyst.  However, the reference does disclose that said catalyst may comprise a binder “includ[ing] silica, silica-alumina, such as conventional silica-alumina, silica-coated alumina and alumina-coated silica, alumina such as (pseudo)boehmite, or gibbsite, titania, zirconia, cationic clays or anionic clays such as saponite, bentonite, kaoline, sepiolite or hydrotalcite, or mixtures thereof. Preferred binders are silica, silica-alumina, alumina, titanic, zirconia, or mixtures thereof” [paragraph 0028], wherein “[b]inder amounts from about 0 wt.% to about 95 wt.% of the total composition can be suitable, depending on the envisaged catalytic application. However, to take advantage of the resulting unusual high activity of the composition of the present invention, binder amounts to be added are generally in the range of about 0.5 wt.% to about 75 wt.% of the total composition” [paragraph 0031].  Finally, Tracy et al discloses “[t]he bulk multimetallic catalysts may be subjected to sulfidation prior to use. Sulfidation is generally carried out by contacting the catalyst composition or precursors thereof with a sulfur containing compound such as elementary sulfur, hydrogen sulfide or polysulfides” [paragraph 0036].
o C. to about 450o C….and, in most cases, from about 200o C. to about 400o C…….Hydrogen circulation rate on the all stages of the hydrocracker will depend on the feed and the desired product properties with the ultra-low sulfur products requiring a higher circulation rate than those where a higher sulfur level can be tolerated. Hydrogen circulation rate will normally be from about 100 m3/m3 to about 1,000 m3/m3 [about 561 scf/b to about 5,615 scf/b] in most cases from about 300 m3/m3 to about 500 m3/m3 [1,684 scf/b to 2,807 scf/b]” [paragraph 0047]. The pressure inside the reaction may be, for example, 10.3 bar (149 psi), 27.6 bar (400.3 psi), or 41.4 bar (600.45 psi) [see paragraph 0052 and Table 6].  Further, note the “hydrogen pressures of from about 30 barg to about 150 barg [3 MPa to 15 MPa]” [paragraph 0046].  The recitation of a pressure from about 100 spi to about 3,000 psi would have been obvious since the hydrogen pressures of 30 to 150 bar is equivalent to 435 to 2,175 psi.
With respect to claim 22, since Tracy et al discloses the feedstock comprises COKER GAS OILS (see above), and it is well known that such coking product feedstock has high silicon contents, the method would have been obvious to one of ordinary skill in the art. 
Claims 1-7, 9-15, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley et al (US 2005/0040080 A1).
Riley et al discloses a process for upgrading naphtha [claims 9 & 10], which may be equivalent to the hydrocarbons feedstock of the instant application [see paragraph 0023 of the published application: “[s]uitable feedstocks may include whole petroleum crudes, reduced petroleum crudes, atmospheric residua, vacuum residua, asphaltenes, deasphalted oils (e.g., brightstock), cycle oils, fluid catalytic cracking (FCC) tower bottoms, gas oils (including atmospheric and vacuum gas oils, as well as COKER GAS OILS), light to heavy distillates (including raw virgin distillates), hydrocrackates, hydrotreated oils, dewaxed oils, slack waxes, Fischer-Tropsch waxes, raffinates, naphthas, and combinations thereof…”].  The process comprises “feeding a hydrocarbon feedstock 10 [naphtha—see, again, claim 9] containing high levels of sulfur and nitrogen to a first hydrodesulfurization ("HDS") and hydrodenitrogenation ("HDN") reaction stage 12 to remove a substantial amount of the sulfur and nitrogen” [paragraph 0015].  More particularly, “the feed is in the presence of hydrogen or hydrogen containing treat gas 11, and a first hydrotreating catalyst under effective HDS and/or HDN conditions.”  The “preferred hydroprocessing [hydrotreating] catalyst of any one or more of the reaction zones of any one or more of the hydroprocessing stages are formed form a bulk multimetallic oxide precursor comprised of at least one Group VIII non-noble metal and at least two Group VIB metals…The preferred precursor compositions are represented by the formula: 

(X)b(Mo)c(W)dOz

wherein X is one or more a Group VIII non-noble metal, the molar ratio of b:(c+d) is 0.5/1 to 3/1, preferably 0.75/1 to 1.5/1, more preferably 0.75/1 to 1.25/1; and z=[2b+6(c+d)]/2.  The molar ratio of c:d is preferably about >0.01/1, more preferably about >0.1/1, still more preferably about 1/10 to about 10/1, still more preferably about 1/3 to about 3/1, most preferably substantially equimolar amounts of Mo and W, e.g., 2/3 to 3/2, and in particular 1:1” [paragraphs 0045-0048].  The effective HDS and/or HDN conditions “include a temperature from about 100o C. to about 370o C., a pressure from about 10 to about 60 bar, a hydrogen to naphtha ratio from about 100 to about 2,000 standard cubic feet of hydrogen per barrel of feed, and a space velocity from about 0.5 to about 15 LHSV” [claim 12].  The hydrotreated or hydroprocessed liquid product contains “less than about 10 wppm of nitrogen and less than about 15 wppm sulfur” [claim 1].
With respect to claim 2, see LHSV discussion above.
With respect to claims 3 & 4, see Table 1.
With respect to claims 5 & 6, while Riley et al does not appear to explicitly disclose the recited nitrogen and silicon contents, since the feedstock of the reference may be the same as that of the instant application, said contents would have been obvious to one of ordinary skill in the art absent evidence to the contrary.  The same applies to the Bromine Number limitation in instant claim 10 and the hydrogen content limitation in instant claim 11.

With respect to the pressures in claim 21, see, e.g., system pressure in Table 2 and paragraph 0014: “hydrogen pressure may range from about 5 to about 300 bar [0.5 to 30 MPa].”
With respect to claim 22, since Riley et al discloses that the feedstock comprises COKER GAS OILS (see above) in addition to “[v]arious naphtha feeds…such as light and full range virgin naphthas, catalytically cracked naphthas, delayed coking naphtha, fluid coking naphtha and contact coking naphtha” [paragraph 0010] and it is well known that such coking products feedstock have high silicon contents, the method would have been obvious to one of ordinary skill in the art.
Claims 1-7 and 9-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fruchey et al (US 2018/0187102 A1).
Fruchey et al discloses a process for sour processing (hydrotreating) a deasphalted oil [paragraph 0178], which oil may be equivalent to the hydrocarbons feedstock of the instant application [see paragraph 0023 of the published application: “[s]uitable feedstocks may include whole petroleum crudes, reduced petroleum crudes, atmospheric residua, vacuum residua, asphaltenes, deasphalted oils…”].  The hydrotreating conditions include “temperatures of 200o C. to 450o C., or 315o C. to 425o C.; pressures of 250 psig (1.8 MPag) to 5000 psig (34.6 MPag) or 300 psig (2.1 MPag) to 3000 psig (20.8 MPag); liquid hourly space velocities (LHSV) of 0.1 hr-1 to 10 hr-1; and hydrogen treat rates of 200 scf/B (35.6 m3/ m3) to 10,000 scf/B (1781 m3/ m3), or 500 (89 m3/ m3) to 10,000 scf/B (1781 m3/ m3)” [paragraph 0135].   The hydrotreating catalyst  is “formed from a catalyst precursor composition comprising at least one metal from Group 6 of the Periodic Table of the Elements, at least one metal from Groups 8-10 of the Periodic Table of the Elements. The catalyst precursor compositions can either further include a reaction product, or the catalyst precursor can be treated with compounds used to form such a reaction product in reaction product can be formed from (i) a first organic compound containing at least one amine group, and (ii) a second organic compound separate from said first organic compound and containing at least one carboxylic acid group” [paragraph 0058].  Moreover, “the atomic ratio of the Group 6 metal(s) to the metal(s) of Groups 8-10 can be from about 2:1 to about 1:3, for example from about 5:4 to about 1:2, or from about 20:19 to about 3:4” [paragraph 0062].  The “hydrotreatment is carried out in the presence of hydrogen. A hydrogen stream is, therefore, fed or injected into a vessel or reaction zone or hydroprocessing zone in which the hydroprocessing catalyst is located. Hydrogen, which is contained in a hydrogen ‘treat gas,’ is provided to the reaction zone” [paragraph 0133]; alternatively, “[h]ydrogen can be supplied co-currently with the input feed to the hydrotreatment reactor and/or reaction zone or separately via a separate gas conduit to the hydrotreatment zone” [paragraph 0134].  Fruchey et al further discloses “the hydroprocessed deasphalted oil can have a sulfur content of 200 wppm or less, or 100 wppm or less, or 50 wppm or less (such as down to about 0 wppm). Additionally or alternately, the hydroprocessed deasphalted oil can have a nitrogen content of 200 wppm or less, or 100 wppm or less, or 50 wppm or less (such as down to about 0 wppm)” [paragraph 0128].
With respect to claim 2, see LHSV discussed above.
With respect to claim 3, note that sour conditions include a “sulfur content of at least 500 wppm” [paragraph 0029].  
With respect to claims 4 and 5, note that the reference discloses “the hydroprocessed deasphalted oil can have a nitrogen content of 200 wppm or less.”  Therefore, the deasphalted oil can have a nitrogen content of 200 wppm or more.
With respect to claim 6, while Fruchey et al does not appear to explicitly disclose the recited silicon contents, since the feedstock of the reference may be the same as that of the instant application, said contents would have been obvious to one of ordinary skill in the art absent evidence to the contrary.  The same applies to the Bromine Number limitation in instant claim 10 and the hydrogen content limitation in instant claim 11.

With respect to claim 17, see paragraph 0063 & 0064 [“…suitable mixed metal oxide compositions can include, but are not limited to, nickel-tungsten oxides, cobalt-tungsten oxides, nickel-molybdenum oxides, cobalt-molybdenum oxides, nickel-molybdenum-tungsten oxides…”].
With respect to claim 18, Fruchey et al discloses “[r]epresentative examples of organic compounds containing amine groups can include, but are not limited to, primary and/or secondary, linear, branched, and/or cyclic amines, such as triacontanylamine, octacosanylamine, hexacosanylamine, tetracosanylamine, docosanylamine, erucylamine, eicosanylamine, octadecylamine, oleylamine, linoleylamine, hexadecylamine, sapienylamine, palmitoleylamine, tetradecylamine, myristoleylamine, dodecylamine, decylamine, nonylamine, cyclooctylamine, octylamine, cycloheptylamine, heptylamine, cyclohexylamine, n-hexylamine, isopentylamine, n-pentylamine, t-butylamine, n-butylamine, isopropylamine, n-propylamine, adamantanamine, adamantanemethylamine, pyrrolidine, piperidine, piperazine, imidazole, pyrazole, pyrrole, pyrrolidine, pyrroline, indazole, indole, carbazole, norbornylamine, aniline, pyridylamine, benzylamine, aminotoluene, alanine, arginine, aspartic acid, glutamic acid, glutamine, glycine, histidine, isoleucine, leucine, lysine, phenylalanine, serine, threonine, valine, 1-amino-2-propanol, 2-amino-1-propanol, diaminoeicosane, diaminooctadecane, diaminohexadecane, diaminotetradecane, diaminododecane, diaminodecane, 1,2-diaminocyclohexane, 1,3-diaminocyclohexane, 1,4-diaminocyclohexane, ethylenediamine, ethanolamine, p-phenylenediamine, o-phenylenediamine, m-phenylenediamine, 1,2-propylenediamine, 1,3-propylenediamine, 1,4-diaminobutane, 1,3diamino-2-propanol, and the like, and combinations thereof” [paragraph 0068] and “Representative examples of organic compounds containing carboxylic acids can include, but are not limited to, primary and/or secondary, linear, branched, and/or cyclic amines, such as triacontanoic acid, octacosanoic acid, hexacosanoic acid, tetracosanoic acid, docosanoic acid, erucic acid, docosahexanoic acid, eicosanoic acid, eicosapentanoic acid, arachidonic acid, octadecanoic acid, oleic acid, elaidic acid, stearidonic acid, linoleic acid, alpha-linolenic acid, hexadecanoic acid, sapienic acid, palmitoleic acid, tetradecanoic acid, myristoleic acid, dodecanoic acid, decanoic acid, nonanoic acid, cyclooctanoic acid, octanoic acid, cycloheptanoic acid, 
With respect to claim 19, Fruchey et al discloses “to take advantage of the resulting unusual high activity of bulk catalyst compositions according to the invention, binder amounts, when added, can generally be from about 0.5 wt % to about 20 wt % of the total catalyst composition” [paragraph 0119].  Since the balance of the composition are the aforementioned metals, the recited limitation would have been obvious.
With respect to claim 20, the reference discloses “[n]on-limiting examples of suitable binder materials can include, but are not limited to, silica, silica-alumina (e.g., conventional silica-alumina, silica-coated alumina, alumina-coated silica, or the like, or a combination thereof), alumina (e.g., boehmite, pseudo-boehmite, gibbsite, or the like, or a combination thereof), titania, zirconia, cationic clays or anionic clays (e.g., saponite, bentonite, kaoline, sepiolite, hydrotalcite, or the like, or a combination thereof), and mixtures thereof” [paragraph 0118].  Sulfiding is disclosed in paragraph 0084.
With respect to claim 21, see reaction conditions discussed above.  With respect to the treat gas pressure, since the total pressure and treat gas rate are within the recited ranges, it is expected, absent evidence to the contrary, that the treat gas pressure is as well.  Alternatively, see paragraphs 0139 & 0143.

Response to Arguments
Applicant's arguments filed March 23, 2021, have been fully considered but they are not persuasive.

See also the Rule 132 declaration of Dr. Xu where he states that these particular hydrocarbon feedstocks have a tendency to have silicon contents of at least 1 wppm, but not necessarily such high silicon contents” [see 2nd paragraph on page 11 of remarks].
Applicant’s argument is not persuasive because Dr. Xu’s declaration affirms Examiner’s position rather than refutes the sufficiency argument propounded by the Examiner.  Recall from the interview that the sufficiency argument is “if the feedstock of Tracy [or Riley or Fruchey] is the same as the feedstock of the instant application, then the feedstock meets the silicon content requirement.”  For the sake of brevity, let FPA represent the feedstock of the prior art; let Fapp represent the feedstock of the instant application; and let S represent the set of feeds meeting the required silicon content.  Then, the aforesaid sufficiency argument could be written as “for all x, (if x is an element of FPA and FPA = Fapp, then x is an element of S).”  Applying De Morgan’s laws, the preceding statement is logically equivalent to “there exists x such that (x is NOT an element of FPA or FPA ≠ Fapp ) OR x is an element of S.”  Obviously, x must be an element of FPA (by definition) and FPA = Fapp (see discussion of the prior art above).  Therefore, the sufficiency argument reduces to “there exists x such that x is an element of S.”  Indeed, that is precisely what Dr. Xu’s declaration shows.  Naphtha 1, Distillate 2, Distillate 3, and Gas oil 1 exist and are elements of the set of feedstocks meeting the required silicon content.  In order to refute the sufficiency argument, one would need to show that “for all x, x is NOT an element of S.”  Obviously, the declaration does not show that.  Furthermore, note that the instant application discloses “[g]enerally, organic silicon compounds are typically not indigenous to the feed and are added during the oil production process or refining process. In recent years, with the increased silicon found in oil fractions originates from Si-containing anti-foam additives used in coker units” [paragraph 0005].  Applicant’s attention is drawn to the teaching of Tracey et al wherein the feedstock comprises COKER GAS OILS (see above) and the teaching of Riley et al wherein the feedstock also comprises COKER GAS OILS in addition to “[v]arious naphtha feeds…such as light and full range virgin naphthas, catalytically cracked naphthas, delayed coking naphtha, fluid coking naphtha and contact coking naphtha” [paragraph 0010].  Therefore, the prior art references clearly disclose feedstocks that are oil fractions originating from Si-containing anti-foam additives that would meet the required silicon content of instant claim 1.
Applicant has argued “neither Tracy, Riley nor Fruchey disclose the feature of rewritten claim 1 calling for a bulk metal catalyst composition that is resistant to poisoning from the silicon content of the hydrocarbon feedstock as measured by HDS deactivation rate for the catalyst composition being at least 93% lower than the HDS deactivation rate for a conventional hydroprocessing NiMo supported catalyst composition.” [see last paragraph on page 11 of remarks].
Applicant’s argument is not persuasive because applicant is reminded that “[u]nder the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process” [In re King, 801 F.2d 1324, 231 USPQ 136].  In the instant case, the prior art device is the catalyst disclosed by each of Tracy et al, Riley et al, and Fruchey et al,  which catalysts are the same as disclosed in the instant application [see discussion concerning such above].  Since the feedstocks and reaction conditions (i.e., “normal and usual operation”) are also the same [see prior discussions], then it is expected that the catalysts of the prior art would necessarily perform the claimed method with respect to catalyst poisoning resistance.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772   
May 11, 2021